DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/EP2019/055484 filed 03/06/2019.
	This application also claims foreign priority to UNITED KINGDOM GB1804038.6 filed 03/14/2018.
	This instant application is afforded the effective filing date of 03/14/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
Claims 1-12 and 14-20 are pending in this instant application, and examined herein on the merits for patentability.



Claim Objections
Claim 1 is objected to because of the following informalities:  please add “and” after step f) in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotz et al (11 April 2013; US 2013/0089590 A1) in view of Harrison et al (29 December 2016; WO 2016/207180 A1) and Yang et al (1 August 2013; US 2013/0196071 A1).
Regarding claims 1, 14 and 15, Hotz teaches a process for producing microcapsules which contain a shell made of polyurea, wherein the microcapsules encapsulate a fragrance oil core, the process comprising (a) providing an aqueous phase containing protective colloid; (b) providing an oil phase containing a fragrance and a polyisocyanate (A); (c) mixing the aqueous phase and the oil phase until an emulsion is formed; (d) adding a polyamine; and (e) causing formation of shells around the fragrance oil core by heating to obtain a dispersion of microcapsules, wherein the process further comprises adding a polyisocyanate (B) that is different from the polyisocynate (A) to the process (Abstract; [0012]-[0029], [0039]-[0048], [0051]-[0056] and [0067]). Hotz teaches the polyisocyanate (B) is an anionically modified polyisocyanate ([0047]-[0048]). Hotz teaches a consumer product containing the microencapsulated fragrance ([0067]).
While Hotz does not expressly teach that the polyisocyanate (B) is added to or part of the aqueous phase, it would have been obvious to include anionically modified polyisocyanate to the aqueous phase because Harrison teaches a shell forming material can be added to the aqueous phase (Harrison: pages 4-5 and 16), and Yang teaches that polyisocyanate shell forming material can be added in the aqueous phase 
Regarding claims 2-4, Hotz teaches the polyisocyanate (A) is included before the formation of the emulsion ([0012]-[0029]). 
Regarding claim 5, Hotz teaches the anionically modified polyisocyanate (B) is a trimer of hexane 1,6-diisocyanate (Bayhydur XP) ([0048]).
Regarding claims 6 and 16, Hotz teaches the aqueous phase contains a protective colloid such as polyvinylpyrrolidone (PVP) ([0012]-[0029] and [0037]-[0038]).
Regarding claims 7-8, Hotz teaches the polyisocyanate (A) is selected from dicyclohexylmethane diisocyanate and hexamethylene diisocyanate and ([0043] and [0046]).

Regarding claims 10-12 and 17-19, Harrison provided the guidance for including ampholytic copolymer such as a copolymer of acrylic acid or methacrylic acid, and acrylamidopropyltrimethylammonium chloride (APTAC) or methacrylamidopropyltrimethylammonium chloride (MAPTAC), to the aqueous phase so as to improve colloidal stability during the process (pages 4-5 and 10-13).
Regarding claim 20, Hotz teaches the consumer product is selected from personal care product, home care product or laundry care product ([0067]).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOAN T PHAN/Primary Examiner, Art Unit 1613